


Exhibit 10.35

 

CELLDEX THERAPEUTICS, INC.

 

2004 EMPLOYEE STOCK PURCHASE PLAN

 

as amended and restated effective as of February 24, 2010

 

1.    Purpose.    The purpose of the Celldex Therapeutics, Inc. 2004 Employee
Stock Purchase Plan (the “Plan”) is to provide eligible employees of Celldex
Therapeutics, Inc. (the “Company”) and certain of its subsidiaries with
opportunities to purchase shares of the Company’s common stock, par value $.01
per share (the “Common Stock”). Sixty-two thousand five hundred (62,500) shares
of Common Stock in the aggregate have been approved and reserved for this
purpose. The Plan is intended to constitute an “employee stock purchase plan”
within the meaning of Section 423(b) of the Internal Revenue Code of 1986, as
amended (the “Code”), and shall be interpreted in accordance with that intent.

 

2.    Administration.    The Plan will be administered by the person or persons
(the “Administrator”) appointed by the Company’s Board of Directors (the
“Board”) for such purpose. The Administrator has authority to make rules and
regulations for the administration of the Plan, and its interpretations and
decisions with regard thereto shall be final and conclusive. No member of the
Board or individual exercising administrative authority with respect to the Plan
shall be liable for any action or determination made in good faith with respect
to the Plan or any option granted hereunder.

 

3.    Offerings.    The Company will make one or more offerings to eligible
employees to purchase Common Stock under the Plan (“Offerings”). Unless
otherwise determined by the Administrator, each Offering will begin on the first
business day occurring on or after each January 1 and July 1 and will end on the
last business day occurring on or before the following June 30 and December 31,
respectively. The Administrator may, in its discretion, designate a different
period for any Offering, provided that no Offering shall exceed 27 months in
duration or overlap any other Offering.

 

4.    Eligibility.    Each individual classified as an employee (within the
meaning of Section 3401(c) of the Code and the regulations thereunder) by the
Company or a Designated Subsidiary (as defined in Section 12) on the Company’s
or the Designated Subsidiary’s payroll records during the relevant participation
period are eligible to participate in any one or more of the Offerings under the
Plan, provided that as of the first day of the applicable Offering (the
“Offering Date”) they are customarily employed by the Company or a Designated
Subsidiary for more than 20 hours a week and more than five months in the
calendar year during which the Offering Date occurs or in the calendar year
immediately preceding such year, and have completed at least 60 days of
employment.

 

5.    Participation.    An employee eligible on any Offering Date may
participate in such Offering by submitting an enrollment form to his appropriate
payroll location at least 15 business days before the Offering Date (or by such
other deadline as shall be established for the Offering). The form will
(a) state a whole percentage to be deducted from his Compensation (as defined in
Section 12) per pay period, (b) authorize the purchase of Common Stock for him
in each

 

--------------------------------------------------------------------------------


 

Offering in accordance with the terms of the Plan and (c) specify the exact name
or names in which shares of Common Stock purchased for him are to be issued
pursuant to Section 11. An employee who does not enroll in accordance with these
procedures will be deemed to have waived his right to participate. Unless an
employee files a new enrollment form or withdraws from the Plan, his deductions
and purchases will continue at the same percentage of Compensation for future
Offerings, provided he remains eligible. Notwithstanding the foregoing,
participation in the Plan will neither be permitted nor be denied contrary to
the requirements of the Code.

 

6.    Employee Contributions.    Each eligible employee may authorize payroll
deductions at a minimum of one percent (1%) up to a maximum of fifteen percent
(15%) of his Compensation for each pay period. The Company will maintain book
accounts showing the amount of payroll deductions made by each participating
employee for each Offering. No interest will accrue or be paid on payroll
deductions.

 

7.    Deduction Changes.    Except as may be determined by the Administrator in
advance of an Offering, an employee may not increase or decrease his payroll
deduction during any Offering, but may increase or decrease his payroll
deduction with respect to the next Offering (subject to the limitations of
Section 6) by filing a new enrollment form at least 15 business days before the
next Offering Date (or by such other deadline as shall be established for the
Offering). The Administrator may, in advance of any Offering, establish
rules permitting an employee to increase, decrease or terminate his payroll
deduction during an Offering.

 

8.    Withdrawal.    An employee may withdraw from participation in the Plan by
delivering a written notice of withdrawal to his appropriate payroll location.
The employee’s withdrawal will be effective as of the next business day.
Following an employee’s withdrawal, the Company will promptly refund to him his
entire account balance under the Plan (after payment for any Common Stock
purchased before the effective date of withdrawal). Partial withdrawals are not
permitted. The employee may not begin participation again during the remainder
of the Offering, but may enroll in a subsequent Offering in accordance with
Section 5.

 

9.    Grant of Options.    On each Offering Date, the Company will grant to each
eligible employee who is then a participant in the Plan an option (“Option”) to
purchase on the last day of such Offering (the “Exercise Date”), at the Option
Price hereinafter provided for, (a) a number of shares of Common Stock
determined by dividing such employee’s accumulated payroll deductions on such
Exercise Date by the lower of (i) 85% of the Fair Market Value of the Common
Stock on the Offering Date, or (ii) 85% of the Fair Market Value of the Common
Stock on the Exercise Date, or (b) such other lesser maximum number of shares as
shall have been established by the Administrator in advance of the Offering;
provided, however, that such Option shall be subject to the limitations set
forth below. Each employee’s Option shall be exercisable only to the extent of
such employee’s accumulated payroll deductions on the Exercise Date. The
purchase price for each share purchased under each Option (the “Option Price”)
will be 85% of the Fair Market Value of the Common Stock on the Offering Date or
the Exercise Date, whichever is less. In addition, no Participant may purchase
more than 250 shares of Common Stock pursuant to the Plan in any calendar year,
unless otherwise determined by the Committee.

 

2

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, no employee may be granted an option hereunder if
such employee, immediately after the option was granted, would be treated as
owning stock possessing five percent (5%) or more of the total combined voting
power or value of all classes of stock of the Company or any Parent or
Subsidiary (as defined in Section 12). For purposes of the preceding sentence,
the attribution rules of Section 424(d) of the Code shall apply in determining
the stock ownership of an employee, and all stock which the employee has a
contractual right to purchase shall be treated as stock owned by the employee.
In addition, no employee may be granted an Option which permits his rights to
purchase stock under the Plan, and any other employee stock purchase plan of the
Company and its Parents and Subsidiaries, to accrue at a rate which exceeds
$25,000 of the fair market value of such stock (determined on the option grant
date or dates) for each calendar year in which the Option is outstanding at any
time. The purpose of the limitation in the preceding sentence is to comply with
Section 423(b)(8) of the Code and shall be applied taking Options into account
in the order in which they were granted.

 

10.    Exercise of Option and Purchase of Shares.    Each employee who continues
to be a participant in the Plan on the Exercise Date shall be deemed to have
exercised his Option on such date and shall acquire from the Company such number
of whole shares of Common Stock reserved for the purpose of the Plan as his
accumulated payroll deductions on such date will purchase at the Option Price,
subject to any other limitations contained in the Plan. Any amount remaining in
an employee’s account at the end of an Offering will be refunded to the employee
promptly.

 

11.    Issuance of Certificates.    Certificates representing shares of Common
Stock purchased under the Plan may be issued only in the name of the employee,
in the name of the employee and another person of legal age as joint tenants
with rights of survivorship, or in the name of a broker authorized by the
employee to be his, or their, nominee for such purpose.

 

12.    Definitions.

 

a)    The term “Compensation” means the amount of base pay, prior to salary
reduction pursuant to either Sections 125, 132(f) or 401(k) of the Code, but
excluding overtime, commissions, incentive or bonus awards, allowances and
reimbursements for expenses such as relocation allowances or travel expenses,
income or gains on the exercise of Company stock options, and similar items.

 

b)    The term “Designated Subsidiary” means any present or future Subsidiary
(as defined below) that has been designated by the Board to participate in the
Plan. The Board may so designate any Subsidiary, or revoke any such designation,
at any time and from time to time, either before or after the Plan is approved
by stockholders.

 

c)     The term “Fair Market Value of the Common Stock” on any given date means
the fair market value of the Common Stock determined in good faith by the
Administrator; provided, however, that if the Common Stock is admitted to
quotation on the National Association of Securities Dealers Automated Quotation
System (“NASDAQ”), NASDAQ National System or national securities exchange, the

 

3

--------------------------------------------------------------------------------


 

determination shall be made by averaging the high and the low asked price on
such date. If there are no market quotations for such date, the determination
shall be made by reference to the last date preceding such date for which there
are market quotations.

 

d)    The term “Parent” means a “parent corporation” with respect to the
Company, as defined in Section 424(e) of the Code.

 

e)    The term “Subsidiary” means a “subsidiary corporation” with respect to the
Company, as defined in Section 424(f) of the Code.

 

13.    Rights on Termination of Employment.    If a participating employee’s
employment terminates for any reason before the Exercise Date for any Offering,
no payroll deduction will be taken from any pay due and owing to the employee
and the balance in his account will be paid to him or, in the case of his death,
to his designated beneficiary as if he had withdrawn from the Plan under
Section 8. An employee will be deemed to have terminated employment, for this
purpose, if the corporation that employs him, having been a Designated
Subsidiary, ceases to be a Subsidiary, or if the employee is transferred to any
corporation other than the Company or a Designated Subsidiary. An employee will
not be deemed to have terminated employment, for this purpose, if the employee
is on an approved leave of absence for military service or sickness, or for any
other purpose approved by the Company, if the employee’s right to reemployment
is guaranteed either by a statute or by contract or under the policy pursuant to
which the leave of absence was granted or if the Administrator otherwise
provides in writing.

 

14.    Special Rules.    Notwithstanding anything herein to the contrary, the
Administrator may adopt special rules applicable to the employees of a
particular Designated Subsidiary, whenever the Administrator determines that
such rules are necessary or appropriate for the implementation of the Plan in a
jurisdiction where such Designated Subsidiary has employees; provided that such
rules are consistent with the requirements of Section 423(b) of the Code. Such
special rules may include (by way of example, but not by way of limitation) the
establishment of a method for employees of a given Designated Subsidiary to fund
the purchase of shares other than by payroll deduction, if the payroll deduction
method is prohibited by local law or is otherwise impracticable. Any special
rules established pursuant to this Section 14 shall, to the extent possible,
result in the employees subject to such rules having substantially the same
rights as other participants in the Plan.

 

15.    Optionees Not Stockholders.    Neither the granting of an Option to an
employee nor the deductions from his pay shall constitute such employee a holder
of the shares of Common Stock covered by an Option under the Plan until such
shares have been purchased by and issued to him.

 

16.    Rights Not Transferable.    Rights under the Plan are not transferable by
a participating employee other than by will or the laws of descent and
distribution, and are exercisable during the employee’s lifetime only by the
employee.

 

17.    Application of Funds.    All funds received or held by the Company under
the Plan may be combined with other corporate funds and may be used for any
corporate purpose.

 

4

--------------------------------------------------------------------------------


 

18.    Adjustment in Case of Changes Affecting Common Stock.    In the event of
a subdivision of outstanding shares of Common Stock, or the payment of a
dividend in Common Stock, the number of shares approved for the Plan, and the
share limitation set forth in Section 9, shall be increased proportionately, and
such other adjustment shall be made as may be deemed equitable by the
Administrator. In the event of any other change affecting the Common Stock, such
adjustment shall be made as may be deemed equitable by the Administrator to give
proper effect to such event.

 

19.    Amendment of the Plan.    The Board may at any time, and from time to
time, amend the Plan in any respect, except that without the approval, within
12 months of such Board action, by the stockholders, no amendment shall be made
increasing the number of shares approved for the Plan or making any other change
that would require stockholder approval in order for the Plan, as amended, to
qualify as an “employee stock purchase plan” under Section 423(b) of the Code.

 

20.    Insufficient Shares.    If the total number of shares of Common Stock
that would otherwise be purchased on any Exercise Date plus the number of shares
purchased under previous Offerings under the Plan exceeds the maximum number of
shares issuable under the Plan, the shares then available shall be apportioned
among participants in proportion to the amount of payroll deductions accumulated
on behalf of each participant that would otherwise be used to purchase Common
Stock on such Exercise Date.

 

21.    Termination of the Plan.    The Plan may be terminated at any time by the
Board. Upon termination of the Plan, all amounts in the accounts of
participating employees shall be promptly refunded.

 

22.    Governmental Regulations.    The Company’s obligation to sell and deliver
Common Stock under the Plan is subject to obtaining all governmental approvals
required in connection with the authorization, issuance, or sale of such stock.

 

The Plan shall be governed by Massachusetts law except to the extent that such
law is preempted by federal law.

 

23.    Issuance of Shares.    Shares may be issued upon exercise of an Option
from authorized but unissued Common Stock, from shares held in the treasury of
the Company, or from any other proper source.

 

24.    Tax Withholding.    Participation in the Plan is subject to any minimum
required tax withholding on income of the participant in connection with the
Plan. Each employee agrees, by entering the Plan, that the Company and its
Subsidiaries shall have the right to deduct any such taxes from any payment of
any kind otherwise due to the employee, including shares issuable under the
Plan.

 

25.    Notification Upon Sale of Shares.    Each employee agrees, by entering
the Plan, to give the Company prompt notice of any disposition of shares
purchased under the Plan where

 

5

--------------------------------------------------------------------------------


 

such disposition occurs within two years after the date of grant of the Option
pursuant to which such shares were purchased.

 

26.    Effective Date and Approval of Shareholders.    The Plan was adopted by
the Board of Directors on March 31, 2004 and shall take effect on the date that
it is approved by the holders of a majority of the votes cast at a meeting of
stockholders at which a quorum is present.

 

6

--------------------------------------------------------------------------------
